Beck, Ch. J.
— I concur in the conclusion reached in the foregoing opinion upon the first point ruled, and am well satisfied of its soundness. The persons for whose benefit the action was prosecuted are not parties thereto and for this reason cannot appeal. Borgolthaus v. Farmers & Mechanics’ Ins. Co., ante. The fact and conclusion here stated I do not doubt. This disposes of the case in my own mind and renders the consideration of the other point decided unnecessary. I confess that I have given it considerable attention and have been unable to arrive at a conclusion that gives me entire satisfaction. In view of the very great importance of the question and of the further fact that it has not been, in my opinion, argued as fully as its character demands, I think it the safer course to withhold the assent of my mind to a conclusion at this term, especially as a decision of the point is not necessary to a proper disposition of the case. The question as to the constitutionality of the law under which the tax is voted, is not made in the case. My opinion on that subject, which I have heretofore expressed, remains unchanged.
Upon the ground stated, it is my opinion that the judgment of the district court ought to be
Affirmed.